Citation Nr: 0832206	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-06 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
October 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  The veteran provided testimony before the 
undersigned Veterans Law Judge at a videoconference hearing 
held at the RO in July 2008.  A transcript of the hearing is 
in the claims folder.  


REMAND

The veteran testified at the July 2008 hearing that symptoms 
of his PTSD have significantly intensified since the most 
recent VA psychiatric examination in March 2006.  He 
testified that he became highly symptomatic following the 
examination and was placed on the maximum level of 
medications for his condition.  Despite high levels of 
medication he continued to experience symptoms that are 
difficult to control.  

Since the veteran has reported a worsening of his symptoms 
since his last VA examination, the Board finds that he should 
be afforded another VA examination to determine the current 
degree of severity of the disability.

The veteran also reported that he has had to take an early 
retirement from his long term job as a prison officer due to 
increased PTSD symptoms.  He indicated that recent relevant 
VA treatment records exist which are not associated with the 
claims folder.  Therefore, development to obtain the more 
recent VA outpatient records is also in order.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, to include 
treatment records from the Brocton VA 
Medical Center for the period beginning 
October 2007.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.

2.  Then, the veteran should be afforded 
an examination by a psychiatrist or 
psychologist to determine the current 
degree of severity of his service-
connected PTSD.  The claims file must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected 
psychiatric disability, to include 
whether it renders the veteran 
unemployable.

In addition, the examiner should provide 
a global assessment of functioning score 
with an explanation of the significance 
of the score assigned.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal on a de 
novo basis.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


